By the Court, Crockett, J.:
If the complaint in this action had been demurred to as ambiguous, unintelligible, and uncertain, the demurrer ought to have been sustained. It sets out with an averment that the horse in contest ;was of the value of three hundred dollars, and that the plaintiff delivered him to the defendant on an agreement that the latter would sell bim and account to the plaintiff for the proceeds; and it avers that the defendant sold the horse in Nevada, but does not state at what price. It then alleges that the defendant accepted the. horse at the agreed price of three hundred dollars, and promised to sell him at that price, "and to account therefor to the .plaintiff; and avers that he has failed to account for that sum, for which it prays judgment. Taking all these averments together, the only rational construction that can be given to the complaint is that it was intended to aver that the plaintiff delivered the horse to the defendant for sale at a price to be not less than three hundred dollars, and that the defendant has sold the horse *96and failed to account for the proceeds. But whatever the complaint may mean, it is clear that it is founded upon contract and not upon tort. The answer explicitly denies the contract; and it was incumbent on the plaintiff to prove it substantially as alleged. A material variance between the contract as alleged and proved would be á ground of nonsuit, unless the plaintiff obtained leave to amend his' complaint so as to make it conform to the proofs. In this case there was a fatal variance between the contract alleged and the one proved, and the plaintiff failed to ask leave to amend his complaint. The proof does not show or tend to show that the defendant accepted the horse upon an agreement to sell him for a price not less than three hundred dollars. On the contrary, the testimony of the plaintiff" himself was that the horse was left with the defendant with authority to sell him at not less than three hundred dollars, and there is no proof whatever that the defendant bound himself, as averred in the complaint, to sell him for that price. On the other hand, if the complaint be construed as setting out a contract to the effect that the defendant was to sell the horse and account to the plaintiff for the proceeds, there was still a fatal váriance between the complaint and the contract as proved, inasmuch as the plaintiff testifies that the price was' limited at three hundred dollars, which was a material element in the contract, and was not averred in the complaint. In any view, therefore, which I have been able to take of the complaint, the proof did not sustain it, and the nonsuit was properly granted.
Judgment affirmed.
Mr. Justice Sprague did not express an opinion.